Exhibit 10.1

RESOLUTION OF THE

COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS OF

STRATEGIC HOTELS & RESORTS, INC.

September 4, 2015

The following resolutions of the Compensation Committee of the Board of
Directors of Strategic Hotels & Resorts, Inc. (the “Compensation Committee”)
establishes the Strategic Hotels & Resorts Supplemental Severance Program (the
“Supplemental Severance Program”):

RESOLVED, that the Compensation Committee hereby approves the Supplemental
Severance Program for the Corporation as follows: In the event of a Change of
Control (as defined in the Strategic Hotels & Resorts, Inc. Amended and Restated
2004 Incentive Plan, as amended from time to time (the “Incentive Plan”)) and
the employment of a Band 3, 4 or 5 employee is terminated on or within two years
after the Change of Control for any reason other than Cause (as defined in the
Incentive Plan), then in addition to any benefits provided for under the
Strategic Hotels & Resorts, Inc. Severance Program, effective September 15, 2010
(the “September 2010 Severance Program” and, together with this Supplemental
Severance Program, the “Severance Programs”), the Corporation shall pay such
employee a lump sum severance benefit in accordance with the following schedule:

 

  •   Band 3 (Director) – 6-months Pay (“Pay” shall mean base salary, target
bonus for the year of termination plus payment in lieu of medical insurance for
the period of supplemental severance); and

 

  •   Band 4 (Manager) and Band 5 (support personnel) – 9-months Pay;

FURTHER RESOLVED, in the event of Constructive Termination (as defined below) of
a full-time employee with the Corporation and its affiliates by reason of, on or
within two years after a Change of Control (as defined in the Incentive Plan),
the severance schedule provided for in the Severance Programs shall provide the
minimum severance payable in a lump sum to such employee;

FURTHER RESOLVED, that such an employee shall be considered to have the right
under the Severance Programs to terminate his or her employment as a result of a
“Constructive Termination” if, without the written consent of the employee, the
Corporation (or any successor corporation): (i) materially reduces the
employee’s base compensation; (ii) materially reduces the employee’s authority,
duties or responsibilities, (iii) relocates the principal offices of the
Corporation, or the employee’s principal place of employment, outside the
Chicago metropolitan area or (iv) materially breaches, or fails to assume or
affirm its obligations under, any employment agreement currently in effect
between the Corporation and the employee (each, a “Constructive Termination
Event”); provided, however, a resignation shall not be deemed a Constructive
Termination unless the employee shall have provided notice of the Constructive
Termination Event within 90 days of its occurrence and the Corporation shall
have had a reasonable opportunity (30 days) to cure such conduct or event, but
has not so cured;



--------------------------------------------------------------------------------

FURTHER RESOLVED, that the payments to employees pursuant to the Severance
Programs are intended to be exempt from section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) to the maximum extent possible as
short-term deferrals pursuant to Treasury Regulation §1.409A-1(b)(4);

NOTWITHSTANDING anything to the contrary herein and subject to payment in
conformity with section 409A of the Code, to the extent applicable, to the
extent an employee has a written agreement from the Corporation relating to
severance, such employee shall be entitled to the greater of (1) the severance
benefits provided under the Severance Programs or (2) the severance benefits
provided under such employee’s written agreement; provided, however, in no event
shall such employee be entitled to receive severance under both the Severance
Programs and such employee’s written agreement; and

NOTWITHSTANDING the foregoing, to the extent that any payment under this
Severance Programs constitutes “nonqualified deferred compensation” payable to a
“specified employee” of a public company as a result of his or her “separation
from service” (each, within the meaning of section 409A of the Code), no such
payment shall be made during the first six months following such separation from
service and shall instead be paid within 15 days following the end of such
six-month period (or, if earlier, within 15 business days following the date of
death of such specified employee).

The Severance Programs may be amended or terminated at any time; provided,
however, the Severance Programs shall not be amended or terminated to the
detriment of any employee of the Corporation in anticipation of, by reason of or
with respect to any employee employed immediately prior to a Change of Control,
on or within two years after such Change of Control.

 

2